SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of May, 2010 OPTIBASE LTD (Translation of registrant's name into English) 2 Gav Yam Center, 7Shenkar Street, Herzliya 46120, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto and incorporated by reference herein is a copy of the press release Optibase Ltd. Announces First Quarter Results This report is hereby incorporated by referenceto the Registration Statements on Form S-8 (Form S-8 File No. 333-10840; Form S-8 File No. 333-12814; Form S-8 File No. 333-13186; Form S-8 File No. 333-91650; Form S-8 File No. 333-122128; S-8 File No. 333-137644; Form S-8 File No. 333-139688; Form S-8 File No. 333-148774;) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (Registrant) By: /s/Amir Philips Name: Amir Philips Title: Chief Financial Officer Date: May 18, 2010 Media Contacts: Talia Rimon, Director of Corporate Communications, Optibase Ltd. 011-972-9-9709-125 taliar@optibase.com Investor Relations Contact: Marybeth Csaby, KCSA for Optibase +1-212-896-1236 mcsaby@kcsa.com OPTIBASE LTD. ANNOUNCES FIRST QUARTER RESULTS HERZLIYA, Israel, May 18, 2010 – Optibase Ltd. (NASDAQ:OBAS) a leader in advanced digital video solutions today announced financial results for the first quarter ended March 31, 2010. Total revenues for the first quarter ended March 31, 2010 were $2.6 million compared with $3.6 million for the first quarter of 2009 and $3.4 million for the fourth quarter of 2009. From total revenues for the first quarter of 2010 an amount of $396,000 relates to real estate income compared to $272,000 for the fourth quarter of 2009. Net loss for the first quarter ended March 31, 2010, was $672,000 or $0.04 per basic and fully diluted share, compared with a net income of $2.9 million or $0.18 per basic and fully diluted share for the first quarter of 2009 and with a net loss of $1.1 million or $0.07 per basic and fully diluted share for the fourth quarter of 2009. Weighted average shares outstanding used in the calculation for the periods were approximately 16.5 million basic and fully diluted for the first quarter of 2010, the first quarter of 2009, and for the fourth quarter of 2009. As of March 31, 2010, the Company had cash, cash equivalents, and other financial investments, net, of $32.9 million, and shareholders' equity of $34.4 million, compared with $28.7 million, and $35.2 million as of December 31, 2009. Commenting on the quarter, CFO of Optibase, Amir Philips, said; “During the first quarter revenue from our real estate business was as we expected, while our video business continued to decline. At the same time, our operating loss decreased compared to the previous quarter and the first quarter of 2009 due to our efforts to manage costs”. Commenting on recent events he added; “Following the signing of an asset purchase agreement to sell our video business to Vitec, our shareholders approved the transaction in a special general meeting on May 6th. We are currently working with Vitec towards closing this transaction and smoothly transitioning the business.” About Optibase Optibase provides video over IP solutions, specializing in video encoding, decoding and streaming for federal and state government agencies, Telco operators, enterprise organizations and the world's leading broadcast service providers.With a collection of open, standards-based products, Optibase enables its customers to take full advantage of video distribution over their IP network, ensuring superb video quality in a scale of bit-rates for simple and effective video streaming to desktops, STBs and VOD applications.Optibase has recently started operating in the fixed-income real-estate sector. On March 16, 2010, Optibase announced that it has entered into an asset purchase agreement with Optibase Technologies Ltd., a wholly owned subsidiary of VITEC Multimedia ("Vitec") pursuant to which Optibase will sell its video business to Vitec. For further information, please visit www.optibase.com. OPTIBASE REPORTS/2 This press release contains forward-looking statements concerning our marketing and operations plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this press release are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, risks related to the video technologies market in general, and the evolving IPTV market in particular, competition, our ability to manage growth and expansion, difficulties in finding suitable real-estate properties for investment, availability of financing for the acquisition of real-estate, difficulties in leasing of real-estate properties, insolvency of tenants, difficulties in the disposition of real-estate projects, general economic conditions and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this news release, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. This release and prior releases are available on the Company’s Web site at www.optibase.com. 2 OPTIBASE REPORTS/3 Optibase Ltd. Condensed Consolidated Statement of Operations For the Period Ended March 31, 2010 Three months ended March 31 March 31 $ $ Unaudited Unaudited Revenues: Video solutions Fixed income real estate - Total revenues Cost and expenses: Cost of video solution operation Research and development, net Selling, general and administrative Cost of real estate operation 14 - Real estate depreciation and amortization - Total cost and expenses Operating loss ) ) Other income - Financial income (loss), net 85 ) NetIncome (loss) ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Number of shares used in computing Earning per share Basic Diluted Amount in thousands except per share data 3 OPTIBASE REPORTS/4 Optibase Ltd. Condensed Consolidated Balance Sheets March 31, December 31, Unaudited Unaudited Assets Current Assets: Cash, cash equivalents and short term investments, net Trade receivables net of allowance for bad debts Inventories Other receivables and prepaid expenses Total current assets Other long term investments Fixed assets, net Other assets, net Property, net Total assets Liabilities and shareholders' equity Current Liabilities: Current maturities Trade payables Accrued expenses and other liabilities Total current liabilities Long term liabilities: Long term loans, net of current maturities Liabilities Related To Discontinued Operations Total long termliabilities Accrued severance pay Total shareholders’ equity Total liabilities and shareholders’ equity Amounts in thousands 4
